Opinion filed February 28, 2020




                                        In The


        Eleventh Court of Appeals
                                     ___________

                                  No. 11-19-00414-CV
                                     ___________

  MCCLINTON ENERGY GROUP, LLC; TONY MCCLINTON;
         AND THOMAS MCCLINTON, Appellants
                                         V.
                   JPM INVESTMENTS, INC., Appellee


                     On Appeal from the 161st District Court
                             Ector County, Texas
                      Trial Court Cause No. B-17-05-0494


                     MEMORANDUM OPINION
      Appellants have filed in this court a motion to dismiss this appeal. Appellants
state in the motion that the parties to this appeal have resolved their dispute.
Appellants indicate that Appellee does not oppose the motion. In accordance with
Appellants’ request, we dismiss this appeal. See TEX. R. APP. P. 42.1(a)(1).
        The motion to dismiss is granted, and the appeal is dismissed.


                                                                   PER CURIAM


February 28, 2020
Panel consists of: Bailey, C.J.,
Stretcher, J., and Wright, S.C.J.1

Willson, J., not participating.




        1
          Jim R. Wright, Senior Chief Justice (Retired), Court of Appeals, 11th District of Texas at Eastland,
sitting by assignment.
                                                      2